DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 6/13/2022  have been considered by the Examiner.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 63/126,440 filed 12/16/2020 is acknowledged for claims 1-20.

Claim Status
Claims 1-20 are under examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Step 1: Process, Machine, Manufacture or Composition
	Claims 1-18 are directed to a method, so a process.
	Claim 19 is directed to a system comprising a processor, so a machine.
	Claim 20 is directed to a non-transitory computer readable storage medium, so a manufacture.
Step 2A Prong One: Identification of an Abstract Idea
The claims recite:
1. Processing sequencing data to identify a plurality of cell population estimates for a first and second cell type. 
This step reads on a process of analyzing sequence data that can be performed using mental steps or mathematics, and is therefore an abstract idea.
2.  Processing sequencing data to identify features associated with cell population estimates including an indication of the size of a cell population and ratio between sizes of cell populations. 
This step reads on counting and determining ratios which are steps that can be performed by the human mind and is therefore an abstract idea. 
3. Determining whether the first cell population estimate includes malignant cells using a trained machine learning model.
This step reads on comparing or inputting cell population values to a mathematical model. The specification teaches (page 14, lines 1-14) that the machine learning model may be a regression model which is math per se. 
Dependent claims 2-18 further characterize the data analyzed or recite additional abstract idea steps and are therefore also judicial exceptions.
Claims 19-20 are drawn to the same process steps as claim 1 which is drawn to an abstract idea.
Step 2A Prong Two: Consideration of Practical Application
The claims do not recite additional elements that integrate the exception into a practical application. 
This judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
 An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than 
a drafting effort designed to monopolize the exception.

Step 2B: Consideration of Additional Elements and Significantly More
The claimed method also recites "additional elements" that are not limitations drawn to an abstract idea. The recited additional elements are drawn to: 
Obtaining sequencing data previously obtained from a biological sample. This limitation reads on data gathering which is an extra solution activity as described in MPEP2106.05(g).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because obtaining sequencing data from a biological sample is a routine, conventional and well understood step of data gathering.
Other elements of the method include a processor and storage which is a recitation of generic computer structures that serve to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea recited in the instantly presented claims into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
	 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-6 and 13-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Newman et al. (Nature, vol. 37 (2019) pages 773-782).
Newman et al. teach “digital cytometry” to quantify different cell populations in a tissue sample. 
Newman et al. teach creating RNA profiles from tumor tissue (Figure 1)(i.e. obtaining sequencing data obtained from a biological sample), as in claims 1 and 13-14.
Newman et al. teach identifying and isolating cell subpopulations (page 774, col. 2, 6 lines from bottom and Figure 1)(i.e. processing sequencing data to identify estimates for a cell of first and second cell type); Newman et al. teach identifying several cell populations of different quantities with in silico cell enumeration (Figure 1, section (2) histogram)(i.e. cell population with largest and second largest population estimates), as in claims 1 and 19-20.
Newman et al. teach profiling tumor biopsies to determine cell type proportions (i.e. ratios between cell population estimates) to infer a gene expression profile for each cell type (page 776, col. 1, par. 2); and identifying cell type abundance (i.e. size of population)(page 776, col. 2, par. 3)(i.e. identifying features associated with the cell populations including a size of the first cell population and ratio between a first and second population estimate), as in claims 1 and 19-20. 
Newman et al. teach determining fractional abundance of cell types with a machine learning technique which is a v-support vector regression (page 783, col. 2, par. 2-3)(i.e. a trained machine learning model), as in claims 1, 19-20 and 15.
Newman et al. teach determining cell proportions (page 775, col. 1, par. 1) and then determining number of cell types and cell abundance (page 776, col. 1, par. 3), as in claim 2.
Newman et al. teach creating profiles and a signature matrix of cell types (page 775, Figure 2)(i.e. grouping sequence reads into groups based on similarity), as in claim 3.
Newman et al. teach separating expression data from cells into different cell population types including B cells, CD4 T cells, and others (page 775, Figure 2(a))(i.e. wherein knowing the specific cell types would make obvious information indicative of a type of cell receptor chain associated with cell population), as in claim 4.
Newman et al. teach clustering sequence data into clusters of different cell types (Figure 2(a) and (c)), as in claim 5.
Newman et al. teach applying bulk tissue RNA profiles to separate sequences into individual population types to determine the cell type proportions based on the separated sequences (Figure 1 (2), (3) and (4) and caption), as in claim 6.
Newman et al. make obvious the limitatins recited in claims 16-18. Newman et al. teach a histogram representing proportions of cell populations (Figure 1) and Newman et al. also teach “nodes” (Figure 5(e), right panel blue and red ovals) representing different tumor cell types. It would be obvious to one of skill in the art to use a node graphical representation to relate depictions of different cell populations, as in claims 16-18.
Newman et al. teach “digital cytometry” and make obvious a processor, memory and computer readable medium, as in claims 19-20.
Newman et al. do not specifically teach using the features identified for cell populations from a biopsy sample and a trained machine learning algorithm to determine whether the first cell population estimate includes malignant cells. Rather Newman et al. sorts cells into different population categories according to their cell type. However, Applying the KSR standard of obviousness to Newman et al. it is  concluded that the reference teaches the combination of known elements which could be predictably combined to yield the result of using cellular features of population size and ratio between populations do determine if the first population is malignant. Newman et al. teach training a machine learning model to infer cell-type-specific gene expression profiles (page 783, col. 1, par. 1-3) wherein the model includes a fractional abundance matrix. At the time of invention, a practitioner could have combined the teachings of determining cell population proportions (Figure 1) with using the fractional abundance matrix to determine the populations that correlate with malignant cells, according to the matrix. The predictable result of determining cell populations that include malignant cells would be achieved.   Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.

Claims 7-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Newman et al. (Nature, vol. 37 (2019) pages 773-782; IDS filed 6/13/2022) in view of Faham et al. (US 2014/0315725).
Newman et al. make obvious claims 1-6 and 13-20 as set forth above.
Newman et al. teach sorting nucleic acid sequences from heterogenous bulks of cells into distinct cell populations. Newman teach sorting at least six different cell types and determining features of cell type proportions (Figure 1 items (2) and (3)). Newman et al. also make obvious determining cell type corresponding to nucleic acid sequence data using machine learning (page 783, col. 2, par. 1-3) and therefore make obvious estimating malignant cells, as in claims 9-11
Newman et al. do not specifically teach claims 7, 8 and 12. 
Faham et al. teach generating sequence profiles of populations of nucleic acids containing regions encoding T cell or B cell receptors (Abstract). Faham et al. teach sequencing to include nucleic acids from IgH and IgK (par. 0008) and sequences from IgK (par. 0035); Faham et al. teach analyzing regions for distribution of mutations and somatic hypermutation in IgH (par. 0026); samples that may be malignant or non-malignant (par. 0125)(i.e. which makes obvious population estimates generated for IgH, IgK and IgL) , as in claim 7-8.
Faham et al. teach sequence coverage in analyzing populations of nucleic acids (par. 0026)(i.e. obtaining coverages for cell populations and determining whether to output a population estimate includes malignant cells), as in claim 12.
Applying the KSR standard of obviousness to Newman et al. in view of Faham et al. it is  concluded that the combination of the references represents a combination of known elements which yield the predictable result.  At the time of invention, a practitioner could have modified the teachings of Newman et al. for sorting heterogenous nucleic acid sequences from a tumor sample into representative portions of cell populations that comprise the tumor sample using the sequence populations of Faham et al. Faham et al. teach sequences from B and T cell IgH, IgK and IgL regions  including mutations that are determined when present in a statistically significant number of reads (par. 0085). The sequences representing IgH, IgK and IgL regions taught by Faham et al. could be used to develop the machine learning model for sorting sequences into distinct cell populations to determine malignancy as taught by Newman et al.  As a result, the predictable result of additional cell populations for cells with immunoglobulin receptors can be detected and sorted to determine malignancy. Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.

Additional Noted Prior Art
Newman et al. 2020/0176080
Newman et al. WO 2019018684
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1635